                                Case 5:19-cv-00185-EJD Document 1-1 Filed 01/10/19 Page 1 of 2
                                                        Exhibit A to the Complaint
Location: San Mateo, CA                                                                               IP Address: 104.15.69.43
Total Works Infringed: 33                                                                             ISP: AT&T U-verse
 Work        Hash                                       Site                 UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           FA9BE70B60100E1FB6497E88375FE7D0EF98520E   Blacked              11/19/2018   11/16/2018        11/25/2018       PA0002136637
                                                                             06:30:57
 2           0268A4F2D187EE10BE5C24BCFE5ED4CDC98D1586   Blacked              05/09/2018   05/05/2018        05/24/2018       PA0002101366
                                                                             22:18:04
 3           07CAE96A19F099040064ED36BAD1EA65E7072BAE   Blacked Raw          06/29/2018   06/26/2018        08/07/2018       PA0002131867
                                                                             21:36:07
 4           0875A3245DC5FD82FF06747975B36FED06A4392B   Blacked Raw          01/14/2018   01/12/2018        01/23/2018       PA0002101755
                                                                             08:35:27
 5           0C3FC2C395D484CDE33DEBE68F11C01E6CB01333   Blacked Raw          12/19/2017   12/18/2017        01/23/2018       PA0002101753
                                                                             03:50:29
 6           0DD5E0CA1A0C69884033049F7172BED08A279A91   Vixen                12/15/2017   12/15/2017        01/24/2018       PA0002101764
                                                                             21:16:51
 7           215C9860FC0F060A3D059EE03DF1A3702B073AD3   Vixen                11/21/2017   11/20/2017        01/04/2018       PA0002069354
                                                                             04:28:04
 8           21D3700D91A9A538FF8D94300B85D6A482220565   Vixen                12/20/2017   12/20/2017        01/15/2018       PA0002099694
                                                                             23:46:19
 9           325FCB40EA7D835E56F30AA3E5D202DE4324F6F7   Blacked Raw          12/09/2017   11/18/2017        01/02/2018       PA0002068867
                                                                             17:18:33
 10          446671764D5224CC3B1FCC42D8BDA32FAB667729   Vixen                08/03/2018   08/02/2018        09/01/2018       PA0002119574
                                                                             06:38:09
 11          5664E9408455BC6288796B7577D954C7E7550DDD   Blacked Raw          09/13/2018   07/21/2018        09/01/2018       PA0002119592
                                                                             06:03:20
 12          5E871D1CBAD2A537E0A21724A348E71E8776B0B2   Blacked Raw          09/05/2018   09/04/2018        11/01/2018       PA0002143430
                                                                             00:25:02
 13          62262C61602C01235FC02017D912EEDBFD38EA22   Vixen                09/14/2018   09/01/2018        11/01/2018       PA0002143431
                                                                             04:26:09
 14          658C5AA3CE17F8F7F1D15705268C5370113D1518   Blacked Raw          11/11/2018   11/08/2018        12/09/2018       17210230993
                                                                             02:53:51
 15          762449C64B6C5833DC12E5B7BB3DA3D2954BEB45 Blacked                05/17/2018   05/15/2018        06/19/2018       PA0002126654
                                                                             22:16:07
 16          7A0772124C84873EE7B7C2ADFC1548B643B96601   Tushy                08/06/2018   08/04/2018        09/01/2018       PA0002119573
                                                                             04:02:49
                          Case 5:19-cv-00185-EJD Document 1-1 Filed 01/10/19 Page 2 of 2
Work   Hash                                       Site          UTC          Published     CRO App. File   CRO Number
                                                                                           Date
17     7F82B5FE34ED565A2E71131B6DD7AC8E219F3ECA   Blacked       08/08/2018   08/08/2018    09/01/2018      PA0002119598
                                                                20:01:57
18     9D1114F2ED6D94B73577B2D61F135B08A65E782D   Blacked       11/14/2017   11/11/2017    11/27/2017      PA0002098000
                                                                08:21:17
19     9F01C28059D32E35328AA301E9F60E4FBAC1482B   Tushy         01/02/2018   01/01/2018    01/22/2018      PA0002101767
                                                                00:08:45
20     9FBD8AB62AFA8BDE0194F6289D7423CDFA989E4E   Vixen         05/26/2018   05/24/2018    07/14/2018      PA0002128388
                                                                00:49:52
21     A1116BE2B18C555A87C9C7F10F2A9993547AB7E8   Vixen         09/07/2018   09/06/2018    11/01/2018      PA0002143433
                                                                01:15:01
22     A799B5F70AF870CD7947B018D9154D0E152A0F8F   Vixen         01/10/2018   01/09/2018    01/15/2018      PA0002070945
                                                                18:00:03
23     AB03EDEBCF77AB011BEC773EEC41EBFAA82BEB93   Vixen         06/29/2017   06/28/2017    07/07/2017      PA0002070828
                                                                03:03:35
24     BB1A80E1FA7639C7067A86D5F305E1975CD5932F   Blacked       01/22/2018   08/03/2017    08/17/2017      PA0002077671
                                                                22:48:28
25     C496BAC12F69F15FA39BE077F78FD4764A0E2669   Blacked       11/20/2017   11/16/2017    11/21/2017      PA0002098042
                                                                07:38:23
26     CD565BEF49D3A5122BEF59A4425BDEBE8C5E9B05   Vixen         07/18/2017   07/18/2017    08/10/2017      PA0002046875
                                                                23:21:36
27     D05145D6CAA55168052E0D998AC6E235807F8E53   Blacked Raw   11/14/2017   10/24/2017    11/30/2017      PA0002098011
                                                                08:13:07
28     D121DFA499CA673977D7D111E3F0F4D873EF28E9   Tushy         06/29/2018   06/25/2018    08/07/2018      PA0002132395
                                                                19:22:53
29     E4F78ECEF7AC53D166DA4DB298253360D38B287A   Blacked Raw   12/31/2017   11/28/2017    01/04/2018      PA0002097446
                                                                00:34:50
30     E6C0235152FEA617FF722557AD46D5891EFB04CE   Blacked       02/08/2018   02/04/2018    03/01/2018      PA0002079189
                                                                02:28:57
31     EF9929EF02706E916257975A799BBDA3FB78B8B2   Blacked       11/26/2017   11/26/2017    01/04/2018      PA0002069346
                                                                22:15:01
32     F288B655373E9B18A872FC0843D7412A19EE61C1   Vixen         07/09/2018   07/08/2018    07/26/2018      PA0002112152
                                                                03:25:00
33     FFCBC2AA2977112F060895E264167F7BB55FD56F   Blacked       10/21/2017   10/17/2017    11/27/2017      PA0002097981
                                                                06:04:28
